Case 1:19-cv-22978-FAM Document 1 Entered on FLSD Docket 07/18/2019 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.:

 

ANTONIO RODRIGUEZ,
Plaintiff,

Vv.

RANSOM EVERGLADES SCHOOL,
a Florida Not For Profit Corporation,

Defendant.
/

 

NOTICE OF REMOVAL

Defendant RANSOM EVERGLADES SCHOOL (“Ransom Everglades”), pursuant to 28
U.S.C. §§ 1331, 1441, and 1446, hereby gives notice of removal of an action pending in the Circuit
Court of the 11" Judicial Circuit in and for Miami-Dade County, Florida, styled Antonio Rodriguez
v. Ransom Everglades School, Inc., a Florida Not For Profit Corporation, Case No.: 2019-
017101-CA-01 to the United States District Court for the Southern District of Florida, being the
district within which that action is presently pending. As grounds for removal, Ransom Everglades
states as follows:

Introduction

1. On or about June 6, 2019, Plaintiff filed a Complaint with the 11" Judicial Circuit
in and for Miami-Dade County, Florida, alleging claims for national origin discrimination, race
discrimination, and retaliation in Violation of Title VII of the Civil Rights Act of 1964, § 706(f)

(42 U.S.C. § 2000e-5(f) (“Title VII’).

1

STEARNS WEAVER MILLER WEISSLER ALHADEFE & SITTERSON. Pa.
Museum Tower * 150 West Flagler Street, Suite 2200 = Miami, FL 33130 = (305) 789-3200
Case 1:19-cv-22978-FAM Document 1 Entered on FLSD Docket 07/18/2019 Page 2 of 6

2. On June 21, 2019, Ransom Everglades was served with the Complaint in this
action. This is the only pleading Plaintiff has served on Ransom Everglades in this action.

3. This Notice of Removal is filed pursuant to 28 U.S.C. §§ 1441(a) and 1446(a).

4, Pursuant to 28 U.S.C. § 1446(a), attached hereto as Composite Exhibit A are
copies of Plaintiffs Complaint and all state court process, pleadings, and orders served upon
Defendants or maintained in the state court civil action.

5. This Notice is filed within thirty (30) days of Ransom Everglades having been
served with the Complaint. See 28 U.S.C. § 1446(b).

Plaintiff’?s Complaint Raises a Substantial Question of Federal Law

6. Title 28 U.S.C. § 1331 states that “the district courts shall have original
jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the United
States.” See 28 U.S.C. § 1331. Title 28 U.S.C. § 1441(a) further states that “any civil action
brought in a State court of which the district courts of the United States have original
jurisdiction, may be removed by the defendant .. . .” See 28 U.S.C. § 1441 (a). Thus, federal
question jurisdiction is triggered where a federal question is presented on the face of a plaintiff's
complaint. See, e.g, Kemp v. Int’l Bus. Machines Corp., 109 F.3d 708, 712 (11th Cir. 1997).

7. Plaintiffs Complaint alleges violations of Title VII. Complaint at { 1, 32-44, 63-
83. Specifically, Plaintiff states that this is an action for damages under “Title VII of the Civil
Rights Act of 1964, § 706(f) (42 U.S.C. § 2000e-5(f)) .. . to redress injury done to Plaintiff by
the Defendant for discriminatory and retaliatory treatment on the basis of national origin and

race” See Id. at {1.

2

STEARNS WEAVER MILLER WELSSLER ALHADEFE & SITTERSON. Pa.
Museum Tower © 150 West Flagler Street, Suite 2200 * Miami, FL 33130 = (305) 789-3200
Case 1:19-cv-22978-FAM Document 1 Entered on FLSD Docket 07/18/2019 Page 3 of 6

8. Plaintiff, on the face of his Complaint, seeks relief based upon claims arising from
federal law. Accordingly, this Court has original jurisdiction of this case under 28 U.S.C. § 1331,
and this action is removable from state court pursuant to 28 U.S.C. § 1441(a).

The Court Has Supplemental Jurisdiction Over Plaintiff’s State Law Claims

9. In the Complaint, Plaintiff also alleges claims against Defendant for national
origin discrimination, race discrimination, and retaliation in violation of the Florida Civil Rights
Act of 1992 (“FCRA”). Plaintiff's pendent state law claims are also properly removable to
federal court under this Court’s supplemental jurisdiction. Pursuant to 28 U.S.C. § 1367(a), “in
any civil action of which the district courts have original jurisdiction, the district courts shall
have supplemental jurisdiction over all other claims that are so related to claims in this action
within such original jurisdiction that they form part of the same case or controversy under Article
Ill of the United States Constitution.”

10. Here, Plaintiff's state and federal claims “derive from a common nucleus of
operative fact,” Mineworkers v. Gibbs, 383 U.S. 715, 725 (1966), namely, the reasons for
Plaintiff's termination of employment and Plaintiff's claim that he was subject to discrimination.
See Plaintiffs Complaint, attached as Composite Ex. A. As the Court has supplemental jurisdiction
over Plaintiffs state law claims, those claims are properly removed to this Court. See, e.g.,
Castellanos v. Starwood Vacation Ownership, Inc., 2015 WL 403274, at *3 (M.D. Fla. Jan. 8, 2015)
(exercising supplemental jurisdiction in Family Medical Leave Act case over state law

discrimination and retaliation claims).

3

STEARNS WEAVER MILLER WEISSLER ALHADEFF & SITTERSON. Pa.
Museum Tower ® 150 West Flagler Street, Suite 2200 = Miami, FL 33130 = (305) 789-3200
Case 1:19-cv-22978-FAM Document 1 Entered on FLSD Docket 07/18/2019 Page 4 of 6

11. Copies of this Notice of Removal and a separate State Court Notice of Removal

have been filed with the Clerk of the Circuit Court of the 11th J udicial Circuit and served on

Plaintiffs counsel.

12. This Notice of Removal is signed by undersigned counsel pursuant to Fed. R. Civ.

P. 11.

WHEREFORE, Defendant Ransom Everglades School, Inc., gives notice that the

above-styled case now pending in the Circuit Court of the 1 1™ Judicial Circuit in and for Miami-

Dade County, Florida, is removed therefrom to this Court.

Dated July 18, 2019

Respectfully submitted,

s/ Ingrid H. Ponce
INGRID H. PONCE, ESQ.

Florida Bar No.: 166774

JOANNE M. HEFT, ESQ.

Florida Bar No.: 1003923

Attorneys for Defendant

STEARNS WEAVER MILLER, WEISSLER,
ALHADEFF & SITTERSON, P.A.
150 West Flagler Street

Museum Tower, Suite 2200

Miami, Florida 33130

Telephone: (305) 789-3200
Facsimile: (305) 789-3395

E-Mail: iponce@stearnsweaver.com
E-Mail: jheft@stearnsweaver.com

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on July18, 2019, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF System. I further certify that the foregoing document is

4

STEARNS WEAVER MILLER WEISSLER ALHADEFF & SITTERSON. BA.
Museum Tower * 150 West Flagler Street, Suite 2200 *® Miami, FL 33130 ® (305) 789-3200
Case 1:19-cv-22978-FAM Document 1 Entered on FLSD Docket 07/18/2019 Page 5 of 6

being served this day on all counsel of record or pro se parties identified on the below Service List
in the manner specified, either via transmission of Notices of Electronic Filing generated by
CM/ECE or in some other authorized manner for those counsel or parties who are not authorized

to receive Notices of Electronic Filing.

/s/Inerid H. Ponce
INGRID H. PONCE, ESQ.

5

STEARNS WEAVER MILLER WEISSLER ALHADEFF & SITTERSON. Pa.
Museum Tower = 150 West Flagler Street, Suite 2200 = Miami, FL33130 * (305) 789-3200
Case 1:19-cv-22978-FAM Document 1 Entered on FLSD Docket 07/18/2019 Page 6 of 6

SERVICE LIST

ANTONIO RODRIGUEZ vy. RANSOM EVERGLADES SCHOOL, INC., a Florida Not For Profit
Corporation

Peter M. Hoogerwoerd, Esq.
Florida Bar No.: 188239

E-mail: pmh@rgpattorneys.com
Nathaly Saavedra, Esq.

Florida Bar. No.: 118315

E-mail: ns@rgpattorneys.com
Erin L. Haney, Esq.

Florida Bar No.: 1015865

E-mail: eh@rgpattorneys.com
REMER & GEORGES-PIERRE, PLLC
COMEAU BUILDING

44 West Flagler Street, Suite 2200
Miami, FL 33130

Telephone: 305-416-5000
Facsimile: 305-416-5005

Attorneys for Plaintiff, Antonio Rodriguez

Served Via: CW/ECF

#7541360 v1

6

STEARNS WEAVER MILLER WEISSLER ALHADEFE & SITTERSON. Pa.
Museum Tower = 150 West Flagler Street, Suite 2200 = Miami, FL 33130 = (305) 789-3200
